DETAILED ACTION
	Claims 10, 14-16, and 29-35 are pending. Claims 10, 14-16, and 29-35 have been amended, claims 17 and 18 have been canceled, and claims 1-9, 11-13, and 19-28 were previously canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10, 14-16, and 29-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “inverted-staggered-type” in claim 10 is a relative term which renders the claim indefinite. The term “-type” is not defined by the claim, the specification does The Examiner suggests removing the hyphen (-).
Claims 14-16 and 29-35 are rejected because they depend from rejected based claim 10.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 14-16, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (U.S. 2015/0146155) in view of Kobayashi et al. (JP10036847). Translation attached.
claim 16) and LC host mixture N1 [0291] inserted into a VA test cell (claim 10) [0292] wherein mixture N1 is the following:

    PNG
    media_image1.png
    416
    544
    media_image1.png
    Greyscale
[0281] which has a negative dielectric anisotropy of -3.1 (claim 10). Compound CC-3-V1 in an amount of 7.50% is equivalent to General Formula (I) of instant claim 10, more specifically Formula (I-3) of instant claim 14. Compound PY-3-O2 in an amount of 10.00% is equivalent to General Formula (II) of instant claim 10, more specifically Formula (II-1) of instant claim 15. Compound CCY-3-O2 in an amount of 12.50% is equivalent to Formula (IIIb-1) of instant claim 10. Compounds CPY-2-O2 and CPY-3-O2 are equivalent to General Formula (IV) of instant claim 10 when R5 is an alkyl group having 2 or 3 carbon atoms respectively and R6 is an alkoxy group having 2 carbon atoms. Compound CCH-23 is equivalent to General Formula (VI-a3) of instant claim 10. Compound PP-1-2V1 in an amount of 6.00% is equivalent to General Formula (VI-c5) of instant claims 10 and 31. Compound CY-3-O2 is equivalent to Formula (III) of instant claim 30 when R3 is an alkyl group having 3 carbon atoms, n is 0, and R4 is an alkoxy group having 2 carbon atoms. Compound CCY-3-O1 is also equivalent to Formula (III) of instant claim 30 when R3 is an alkyl group having 3 carbon atoms, n is 1, and R4 is an alkoxy group having 1 carbon atom. Compound CCH-34 is equivalent to General Formula (VI-a) of instant claim 32 when R91 is an alkyl group having 2 or 3 carbon atoms respectively and R92 is an alkyl group having 3 or 4 carbon atoms respectively. PCH-301 in an amount of 6.00% is equivalent to General Formula (VI-b) of instant claim 32 when R93 is an alkyl group having 3 carbons and R94 is an alkoxy group having 1 carbon atom. Compound BCH-32 in an amount of 6.50% is equivalent to General Formula (VI-e) of instant claim 32 when R99 is an alkyl group having 3 carbons and R9a is an alkyl group having 2 carbon atoms. The total amount of compounds represented by General Formulae (I) and (II), Formula (IIIb-1), General Formula (III), General Formula (IV), General Formula (VI-c5), and General Formula (VI-a) to (VI-e) is 100% (claim 32). Engel et al. does not explicitly teach the TFT formation, specifically an inverted-staggered-type thin-film-transistor.
However, Engel et al. also teaches the structure of the LC displays according to the invention corresponds to the usual geometry for PSA displays, as described in the prior art cited at the outset [0245] specifically, PSA-VA displays are described, for example, in JP 10-036847 A (Kobayashi), EP 1 170 626 A2, U.S. Pat. No. 6,861,107, U.S. Pat. No. 7,169,449, US 2004/0191428 A1, US 2006/0066793 A1 and US 2006/0103804 A1 [0013]. Wherein Kobayashi et al. teaches a display in the following Fig. 5:

    PNG
    media_image2.png
    387
    788
    media_image2.png
    Greyscale
[p 33] with the following definitions:
 
    PNG
    media_image3.png
    362
    385
    media_image3.png
    Greyscale
[p 31] which is equivalent to a liquid crystal display element comprising an inverted-staggered-type thin film-transistor of instant claim 10. Furthermore, it should be noted that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co vs. Interchemical Corp. 325 U.S. 327, 65 USPQ 297 (1945). In the instant case, there are four main types of thin film transistor constructions, one of which is an inverted (bottom gate) staggered type. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose any of the four possible TFT arrangements, such as inverted staggered type, based on the cited prior art within Engel and knowledge in the art through routine experimentation and arrive at the instant claims with a reasonable expectation of success.
With regard to claim 29, Engel et al. teaches the VHR (voltage holding ratio) value is determined after 5 min at 100°C before and after UV exposure at 1 V, 60 Hz, 64 μs pulse (measuring instrument: Autronic-Melchers VHRM-105) [0277] but does not teach the value after being left for 1 hour at 150°C is 99.2% or more. However, the composition of Engel et al. is the same as instantly claimed. Therefore the composition of Engel et al. is expected to exhibit a voltage holding ratio of 99.2% or more after being left for 1 hour at 150°C, absent any evidence to the contrary.
With regard to claim 33, Engel et al. teaches the above LC medium in Example 1 comprising 7.50% of compound CC-3-V1 (Applicant's I), compound CY-3-O2 (Applicant's IIIa), and compounds CCH-23 and CCH-34 (Applicant’s VI-a) but does not teach they are in an amount of 25% to 45% by mass or additionally a compound of General Formula (VI-c) excluding general formula (VI-c5).
However, Engel et al. teaches the LC medium comprises one or more compounds of formula ZK1 (Applicant’s VI-a) in the mixture from 2 to 85% and the content of an individual compound is preferably in each case from 1 to 30% [0228] In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Therefore, it would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amounts of compounds CCH-23 and CCH-34 to be within the claimed range because Engel et al. teaches the compounds can be used in an amount overlapping the instant claims [0228]. Engel et al. also teaches the LC medium additionally comprises one or more biphenyl compounds [0177]. Furthermore, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 205 USPQ 1069 1072. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a liquid crystal composition comprising at least two biphenyl compounds [Applicant’s formula (VI-c)] through routine experimentation.
With regard to claim 34, Engel et al. teaches the above LC medium in Example 1 wherein RM-1 is the following:

    PNG
    media_image4.png
    129
    322
    media_image4.png
    Greyscale
[0291] which is equivalent to formula (VII) of instant claim 26 when X7 and X8 are methyl groups, Sp1 and Sp2 are single bonds, B is a single bond, and Z2 is a single bond.
With regard to claim 35, Engel et al. teaches in the above LC medium of Example 1 that the total content of compounds represented by General Formulae (I) and (II) and Formula (IIIb-1) is 30.00%.
Response to Arguments
Due to the amendment filed August 23, 2021 of instant claim 10, the 102(a)(2) rejection over Engel has been withdrawn. Applicant’s arguments with regard to this rejection have been considered but are moot due to the amendment of instant claim 10. However, Engel is still being used as prior art because it continues to teach the liquid crystal composition as claimed and cited prior art within Engel teaches the claimed inverted-staggered-type thin-film-transistor.
Due to the amendment of instant claims 32 and 35, the objections have been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/           Examiner, Art Unit 1722          

/CHANCEITY N ROBINSON/           Primary Examiner, Art Unit 1722